Citation Nr: 1712659	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to initial compensable rating for right plantar fasciitis with heel spur
prior to March 28, 2011 and in excess of 10 percent thereafter. 

2. Entitlement to initial compensable rating for left plantar fasciitis with heel spur
prior to March 28, 2011 and in excess of 10 percent thereafter.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2005 to June 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted service connection at a noncompensable rating each for right and left plantar fasciitis with heel spur. 

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development in October 2014.  That development having been completed, the claim is once again before the Board.

In March 2016, the RO granted a 10 percent rating each for right and left plantar fasciitis with heel spur, effective March 28, 2011 (the date of a VA examination). 


FINDINGS OF FACT

1.  Prior to March 28, 2011, the Veteran's bilateral heel spurs manifested with tenderness, difficulty in carrying heavy weight up stairs, and an inability to perform physical fitness activity at a 100 percent personal level but without abnormal weight bearing, skin breakdown, callosities, unusual shoe wear, or limitation of occupational duties. 

2.  The Veteran's bilateral plantar fasciitis with heel spurs manifested with pain, tenderness, flare-ups, and moderate limitation of function including impairment, but not preclusion, of his occupational duties; the Veteran uses shoe inserts and medication for these manifestations.




CONCLUSIONS OF LAW

1.  The criteria for initial compensable rating for right plantar fasciitis with heel spur prior to March 28, 2011 and in excess of 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14, 4.20, 4.40, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for initial compensable rating for left plantar fasciitis with heel spur prior to March 28, 2011 and in excess of 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14, 4.20, 4.40, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Board Remand

In October 2014, the Board remanded the claims and directed the AOJ to provide the Veteran with a VA examination and to associate certain foot-related VA documents (x-rays and outpatient podiatry records since February 2011) with the file.  The Veteran did not respond to communications regarding scheduling an examination for the Veteran's feet.  Neither the Veteran nor the Veteran's representative provided good (or any) cause for the Veteran's not responding to VA communications.  See 38 C.F.R. § 3.655(a) (2016).  As a result, the AOJ decided the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).  The AOJ associated x-rays and outpatient podiatry records from February 2011 on with the file.  The AOJ provided a Supplemental Statement of the Case to the Veteran March 2016.  For these reasons, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in September 2010 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.

The Veteran has undergone VA examinations in connection with his claims for his feet.  The Board remanded for an additional examination of the feet in October 2014.  The Veteran, as discussed above, did not respond to VA requests to schedule a new examination and did not provide good cause.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied to the extent possible given the Veteran's failure to respond to VA requests, and the appeal may be considered on the merits. 

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Initial Rating for Bilateral Feet

The Veteran served as a U.S Marine Corps military policeman and dog handler including combat service in Southwest Asia.  He contends that his bilateral foot disorders are more severe than are contemplated in the initial and stage ratings. 

38 C.F.R. § 4.20 provides that "[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but anatomical localization and symptomatology are closely analogous."  The Board has considered all Diagnostic Codes for the foot (numbered 5276-5284), including Diagnostic Code, 5276 flatfoot.  As there is no evidence of weak foot, claw foot, metatarsalgia, or deformities of the large toe, or other foot specified foot disabilities, rating criteria for these disabilities do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  On one occasion, an examiner noted "rather flat longitudinal arch height," but that examiner did not observe abnormal callosities.  The examiner diagnosed heel spurs but not acquired flatfeet.  See 38 C.F.R. § 4.57 (2016).  Moreover, there are no subsequent references, diagnoses, or manifestations associated with acquired flatfoot or any other foot condition besides bilateral plantar heel spurs with plantar fasciitis and an April 2012 VA foot examination ruled out flatfeet.  Even if applicable, Diagnostic Code 7276 is equal or less favorable to the Veteran than the remaining criteria for the feet.  

Therefore, as Diagnostic Code 5276 for flat foot is less appropriate, the Veteran's condition will be rated by analogy to "foot injuries, other" under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  The Veteran does not have any of the symptomatology more analogous to any other Diagnostic Code as compared to 5284.  As the criteria do not include definitions for the terms "severe" or "moderately severe," it permits the broadest consideration of all the features of the disability that contribute to the overall level of impairment including application of the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca to account for the additional loss of function caused by pain

Diagnostic Code 5284 provides ratings for other foot injuries.  Moderate foot injuries are rated 10 percent disabling; moderately severe foot injuries are rated 20 percent disabling; and severe foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In an April 2010 end of service VA examination, the Veteran reported a history of complaints and issues with his feet related to bone heel spurs starting at the end of service.  A VA contract orthopedist noted an examination of the Veteran's feet and did not find any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe pattern and no use of assistive devices.  The Veteran reported that he was able to perform his duties as a "handler" but experienced difficulty carrying heavy objects, walking up stairs, and perform physical fitness activities at a 100 percent level of effort.  The orthopedist noted no abnormalities of either foot related to pain or weakness or instability, except tenderness of both little toes and tenderness of the left and right foot.  The orthopedist found no limitation with standing or walking, and the Veteran did not require any type of support in his shoes.  X-ray showed "moderate" sized heel spur and angulation of second distal phalanx laterally on right foot and "moderate" sized heel spur on left foot.  The orthopedist diagnosed strain to fifth phalange, bilateral heel spurs, and valgus of the right second toe.  There is a radiological report also from April 2010 report noting 8 millimeter (mm) heel spur in right foot with a slight lateral angulation of the second distal phalanx laterally and 9 mm heel spur in left foot, with no other abnormalities.

The Veteran did not appear for a VA examination scheduled in December 2010.   In January 2011, the RO granted service connection for right and left heel spurs, citing the results of the April 2010 examination and noting that the heel spurs caused less functional impairment than reached the level of a moderate disability. 

A 2011 February VA radiologist's assessment of a 2011 February x-ray for the right foot reported "[t]here is a mild valgus between middle and distal phalanx of second digit.  The lateral view shows a small calcaneal spur inferiorly at the attachment of the plantar fascia."

A February 2011 VA treatment note related to a physical examination showed that the Veteran reported discomfort in both feet and had been told he had bone spurs, but had not seen a podiatrist, had not done any exercises for his feet, and did not wear orthotics.  The examiner stated "[n]o cyanosis, clubbing, or edema.  He is a little tender on both heels on palpation, but not over the metarsal heads or the arch.  No tenderness over the Achilles tendon.  He has good pedis and posterior tibial pusles with no onychomycosis or tinea pedis.  There is no cellulitis, phlebitis, stasis dermatitis, or edema."  The assessment for that examination stated the Veteran had "[b]ilateral plantar fasciitis.  We will do weight-bearing films [on] that and if need be send to Podiatry."

A March 2011 primary care note reported pain of 4 (1-10 scale) in his each foot's ache upon movement.

Another March 2011 podiatry examination, with an additional podiatry note in April 2011, reported Veteran had pain in both feet under the medial plantar heel region off and on since 2008 and took pain medication for his feet.  He used over-the-counter inserts and was able to jog three times a week.  He related right heel pain is greater then left and had some soreness.  The podiatrist's objective assessment noted the following:  "slight discomfort under tuberosity of the calcaneus bilaterally at the end of range of dorsiflexion," "slight soreness under medial tubercle with lateral compression of each heel," "rather flat longitudinal arch height," and "some slight lateral deviation occurring at the right second toe distal interphalangeal joint.  Dorsalis pedis pulations were rated +2/4 bilaterally."  The podiatrist reviewed an x-ray from February 2011 for the right foot and stated it revealed "some lateral deviation occurring at the second toe distal interphalangeal joint and a prominent plantar calcaneal spur."  The podiatrist's assessment was "plantar heel spur bilaterally (shown radiographically on the right side) with associated painful plantar fasciitis."  The podiatrist provided the Veteran with orthosis for both feet and recommended biomechanical therapy. 

An August 2011 podiatry note reported that the patient's orthoses were "very helpful" and the Veteran's feet felt "much better." 

An October 2011 initial biopsychosocial assessment, a VA social worker noted the Veteran's report of pain in both his right knee and feet with a present pain level of 3 on a 1-10 scale.  The assessment did not state whether this was for knee or feet pain, or both.

An April 2012 VA Foot Miscellaneous (other than Flatfoot/Pes Planus) Disability Benefits Questionnaire (DBQ) examination stated the Veteran had bilateral heel spurs (diagnosed in 2010) and no other foot disability (including flatfeet).  The Veteran noted pain flare-ups daily and took ibuprofen for pain.  The Veteran continued to work at that time.  The examining physician noted no bilateral foot weakness or other findings.  The physician reported "tenderness on plantar aspect of both heels corresponding to heel spurs," noted that February 2011 x-rays, and reported that the Veteran used heel pads/shoe inserts.  The physical findings listed: "point tenderness on plantar aspect of both heels corresponding to heel spurs."  The physician described functional impairments as the following: "When he gets flare-up of pain, he has to take a break and he has to take Ibuprofen 800 mg.  He is not able to perform his duties effectively when he gets pain flare-ups."

A May 2012 radiology report by a staff physician compared a more recent X-ray and found that the right foot was unchanged from the February 2011 X-ray and there was no fracture or dislocation.  The staff physician found "a small spur arises from the plantar surface of the calcaneus.  The joint spaces are well-maintained.  There is no fracture or dislocation."  The staff physician reported "small plantar calcanear spur."

The next VA treatment record is a July 2014 primary care note reporting "bilateral foot pain from mid-arch of heels since 2008, especially if on feet for a couple of hours.  Insoles helped."  A physical examination reported no clubbing, cyanosis, or edema of the extremities and that the Veteran feet had "no lesions.  Nontender at plantar fascia."  The physician examining the Veteran assessment and plan recommended "shoe inserts, stretching exercise, [and] ice."  The physician prescribed pain medication.  A primary care nursing note from the same day reported "bilateral foot pain mid-arch to back of heels" and noted pain without medication from 3 to 9 (on a 0-10 scale) in the feet and that the pain was constant and frequent and had been for years.

Prior to March 2011

The Veteran separated from service in June 2010 and filed his claim for bone heel spurs in September 2010.  The Veteran received a pre-discharge examination regarding his disabilities in April 2010, detailed above, which diagnosed heel spurs.  

The Board considered whether a compensable rating for the right and left feet was warranted at any time during the period prior to March 28, 2011.  The Veteran had a diagnosis in service of heel spurs, supported by x-rays and a physical examination during service.  In the April 2010 examination, the orthopedic physician noted some functional limitation in the "remarks" section including difficulty in walking and going up stairs due to pain.  That section is entitled "objective findings regarding knee stability."  The right knee is separately service connected.  The examiner discussed foot findings and other diagnoses in that section and noted that "it pops" after discussing painful walking and stair climbing.  This suggests a single "it" and there are repeated references to a single "condition."  The Board interprets these comments in the context of the report as referring specifically to the right knee, as there is no reference to the Veteran's feet making an audible sound in the record and his feet would not be singular "it" or singular "condition."   As a result, the Board finds that the Veteran experienced foot discomfort with less than a 100 percent effort during rigorous activities.  The weight of the lay and medical evidence is that the functional limitations imposed by the bilateral heel spurs was less than moderate and did not warrant a compensable or higher rating.  

After March 2011

The Board concludes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5284 for other foot injuries after March 2011.  The Veteran's first report of functional loss occurred in March 2011.  The Veteran has pain (especially when standing for several hours), tenderness, and some issues "doing his duties" during flare-ups.  The Board concludes that the symptoms are best characterized as moderate because they did not markedly increase the overall loss of function as the Veteran was still able to do a job (see below), although apparently his disability caused some issues with "doing his duties" during flare-ups.  The Veteran reported that he was able to jog three times per week.  Other than shoe inserts, he used no supportive devices and has no reported difficulties in movement or activities of daily living besides those already mentioned above.  The Veteran's symptoms of pain, tenderness, and issue with flare-ups adequately contemplated in the rating for a moderate foot injury.

The Board also considered the applicability of the benefit of the doubt doctrine.  Because the weight of competent, credible, and probative lay and medical evidence is against finding that a compensable rating for either foot prior to March 2011 and in excess of 10 percent thereafter is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not claimed, nor does the record reasonably raise the issue of TDIU.  The record shows the Veteran has been employed during the relevant period on appeal.  See, e.g., February-October  2011 VA treatment record (noting employment at a college and employment at a VA laboratory); June 2013 VA treatment record (noting employment as a private military contractor); July 2014 primary care note (noting employment as a sales associate).  For these reasons, TDIU has not been reasonably raised and is not before the Board at this time.

Extraschedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the level of disability and symptomatology and are found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App 111 (2008).

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected plantar fasciitis with bone heel spurs.  The Rating Schedule provides for subjective levels of dysfunction imposed by the Veteran's symptoms, which were addressed in the VA examination and service treatment reports and which provided the basis for the disability rating assigned for the period on appeal.  The criteria permit the adjudicator to select the degree of dysfunction to include all clinically observed and lay statements of pain, loss of motion, and loss of function.  In any event, the evidence does not reflect that there is an exceptional disability picture or that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's plantar fasciitis with heel spurs is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  See, e.g., Thun, 22 Vet. App. at 115; Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

In this case, neither the record nor the Veteran indicated that his plantar fasciitis with heel spurs, combined with his other service-connected disabilities results in further disability when looked at in combination with any of his other service-connected disabilities including service-connected cervical and lumbosacral spine strain, right knee patellofemoral syndrome, headaches, insomnia, tinnitus, and right arm and hand scars.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to initial rating in excess of 0 percent disabling prior to March 2011 and 10 percent disabling thereafter for right plantar fasciitis with heel spur is denied.

Entitlement to initial rating in excess of 0 percent disabling prior to March 2011 and 10 percent disabling thereafter for left plantar fasciitis with heel spur is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


